Citation Nr: 0404749	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1995.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2003, at which time entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU) was denied.  An appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) followed, and the parties to such appeal jointly 
moved the Court to vacate the Board's February 2003 decision 
and remand the matter for further development and 
readjudication.  The Court in October 2003 granted the joint 
motion of the parties, thereby vacating the February 2003 
decision of the Board in its entirety.  

It is noted that, pursuant to an earlier motion presented to 
the Board, this matter was previously advanced on the Board's 
docket, based on a showing of good or sufficient cause.

For the reasons outlined below, this appeal is REMANDED to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of the further action that is required on his part.


REMAND

The record reflects that in July 2002, the RO denied 
entitlement to a TDIU, finding that the appellant was able to 
secure or follow a substantially gainful occupation despite 
his service-connected disabilities.  The RO specifically 
noted that the veteran was capable of sedentary employment.  
Unfortunately, however, the RO failed to address the 
preliminary question of whether the percentage standards of 
38 C.F.R. § 4.16(a) (2003) had been met, and specify whether 
its findings and conclusions were entered pursuant to 
38 C.F.R. § 4.16(a) or (b) (2003).  Additionally, there is no 
documentation that extraschedular consideration, pursuant to 
38 C.F.R. § 4.16(b), was ever afforded.  As readjudication is 
required, remand to the RO is necessitated.

In a brief, dated in December 2002, the representative points 
out that records pertaining to the veteran's receipt of VA 
outpatient treatment from Charleston were not reviewed by the 
RO in connection with its July 2002 adjudication of the 
veteran's TDIU claim or otherwise cited in the statement of 
the case subsequently prepared and furnished to the 
appellant.  Such failures occurred even though the referenced 
treatment records were contained within the veteran's claims 
folder.  Notwithstanding the representative's attempt to 
waive RO review of the evidence in question and the RO's 
issuance of a supplemental statement of the case to correct 
such a deficiency, 38 C.F.R. § 3.103(f) (2003) requires that, 
when VA denies a benefit sought, notice to the veteran of the 
evidence considered is required, and such provision does not 
specifically set forth a right to waive such notice.  Further 
actions by the RO in this regard are therefore in order.  

It is contended by or behalf of the veteran that he should be 
afforded a VA medical examination in order to evaluate his 
service-connected disabilities in terms of his ability to 
engage in a substantially gainful occupation.  The 
representative points out that the RO afforded the veteran a 
VA medical examination in June 2002.  Although such 
evaluation was incorrectly requested by the RO as part of an 
original claim for service connection, the claims folder was 
not made available to the examiner, and the RO did not 
request nor did the examiner offer any specific opinion as to 
the effect, if any, of the veteran's service-connected 
disabilities upon his employability.  Reference is also made 
to the RO's conclusion that the veteran was capable of 
sedentary employment, albeit without any reference to the 
basis or foundation for such conclusion.  In light of the 
circumstances presented, and in view of the VA's duty-to-
assist obligation, it is determined that an additional 
medical examination, as well as the retrieval of updated 
medical records, would be of assistance to the Board in 
determining the appellant's entitlement to a TDIU.  

Further efforts are also needed to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  It is noteworthy that the VCAA 
became law prior to the initiation of the claim herein at 
issue.  The VCAA significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist, and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claims in question 
must be provided to the veteran.  Thus, under the VCAA, 
notice of what portion of that necessary evidence the veteran 
is personally required to submit, and notice of what portion 
of what evidence VA will secure, is necessary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, it is 
evident that the veteran was initially afforded notice as to 
the existence of the VCAA in terms of the claim presented 
through the RO's correspondence, dated in October 2001, to 
him.  Such predated the initial adjudication of the TDIU 
claim in July 2002; however, such notice was not Quartuccio 
sufficient.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a TDIU.  As part 
of such actions, the RO must advise the 
appellant of the information and evidence 
needed to substantiate such a claim, as 
well as what specific evidence, if any, 
must be obtained by him and precisely 
what specific evidence, if any, will be 
retrieved by VA to substantiate the 
claim.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim for a 
TDIU, with such evidence being of either 
a lay or medical variety.  The evidence 
should indicate that his service-
connected disabilities, alone, preclude 
the performance of a substantially 
gainful occupation.  

The veteran must also be instructed that 
such argument or evidence must be 
received by VA within one year from the 
date such notice is sent.  Notice must 
also be provided to the veteran that, as 
a result of recent changes to 
38 U.S.C.A. § 5103(b), retroactively 
effective from November 9, 2000, the 
Board is permitted to render a decision 
on a claim before the expiration of the 
one-year period.  See Veterans Benefits 
Act of 2003, P.L. 108- __ , Section 701 
(H.R. 2297, December 16, 2003).  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
securing a list of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for his 
service-connected disabilities since 
September 2000.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  

Any and all pertinent VA treatment 
records not already on file, including 
those compiled at VA medical facilities 
in Charleston, South Carolina, and 
Pittsburgh, Pennsylvania, must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  All such records obtained must 
be added to the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA general medical examination 
for the purpose of determining the nature 
and severity of his service-connected 
reactive airways disease, 
gastroesophageal reflux disease, 
residuals of a laceration of the right 
posterior scalp, and residuals of an 
appendectomy, and the impact of each on 
his employability.  The claims folder 
must be made available to the examining 
physician for review, and the physician 
must reference in his/her report whether 
in fact the claims folder was reviewed.  
The examination report is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical discussion and all 
diagnostic results from testing necessary 
to determine the full extent of each 
service-connected disability present.  
All applicable diagnoses must be fully 
set forth.  

Following the examination, the physician 
is to offer a professional opinion, with 
full supporting rationale, as to the 
following:  

Is it at least as likely as not 
that the service-connected 
disabilities of the veteran, 
alone, render him unemployable?  

Use by the examiner of the "at least as 
likely as not" language in responding 
is required.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the VA examination report.  If the report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

5.  Lastly, the RO should readjudicate 
the veteran's TDIU claim, based on all 
the evidence of record, including records 
relating to VA outpatient care received 
from 1998 to 2001, and all governing 
legal authority, inclusive of the VCAA 
and the holdings in Charles and 
Quartuccio.  Incumbent upon the RO is the 
obligation to determine whether the 
veteran meets the percentage standards 
set forth in 38 C.F.R. § 4.16(a), and, if 
so, it must then be ascertained whether 
the veteran is unable to secure or follow 
a substantially gainful occupation as a 
result of his multiple service-connected 
disabilities.  If the percentage 
standards of 4.16(a) are not met, then 
the RO should determine whether a TDIU is 
assignable on an extraschedular basis, 
based on the criteria outlined in 
38 C.F.R. § 4.16(b).  As appropriate, 
referral must then be made to the 
Director of the VA's Compensation and 
Pension Service.  

In the event that the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case citing all pertinent evidence and 
dispositive legal authority.  The RO must 
address whether the appellant was 
prejudiced by a VCAA notice being 
provided outside the chronological order 
set forth at 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



